Citation Nr: 1713915	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  11-28 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for post-traumatic stress disorder (PTSD).

2. Entitlement to service connection for type II diabetes mellitus, secondary to chemical exposure.

3. Entitlement to service connection for carpal tunnel syndrome, right hand, secondary to chemical exposure.

4. Entitlement to service connection for left eye cataract, secondary to chemical exposure.

5. Entitlement to service connection for peripheral vascular disease, to include decreased circulation, left leg shin splint, and shunt in left groin, secondary to chemical exposure.

6. Entitlement to service connection for hypertension, secondary to chemical exposure.

7. Entitlement to service connection for chronic headaches, secondary to chemical exposure.

8. Entitlement to service connection for coronary artery disease, secondary to Gulf War Syndrome.

9. Entitlement to service connection for a liver condition, secondary to Gulf War Syndrome.

10.  Entitlement to total disability due to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel








INTRODUCTION

The Veteran served on active duty from December 1990 to July 1991.

This matter arose to the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran participated in a video conference hearing before the undersigned Veterans Law Judge (VLJ) in June 2016.  A transcript of the hearing is associated with the Veteran's record.

All issues are also addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a 70 percent rating, but no higher, for PTSD are approximated for the appeal period.  38 U.S.C.A. §§ 1110, 1131, 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his PTSD warrants an evaluation higher than its currently assigned evaluation of 30 percent.  For the following reasons, the Board finds the Veteran entitled to at least a 70 percent rating for his PTSD, as well as a remand for a Compensation and Pension (C&P) examination to determine if the Veteran is eligible for a rating higher than 70 percent.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Veteran is currently in receipt of a 30 percent rating for PTSD, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.

Under the general rating formula, a 30 percent rating requires a showing of occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  Id.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a worklike setting); and an inability to establish and maintain effective relationships.  Id. 

Finally, a total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, all ratings in the general rating formula are associated with objectively observable symptomatology, and in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."

The Federal Circuit further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  Thus, "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.

As such, the Board will consider both the Veteran's specific symptomatology, as well as the occupational and social impairment associated with the rating code to determine whether an increased evaluation is warranted.

An examiner's classification of the level of psychiatric impairment, by words or by score, is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

In addition, lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board must assess the credibility and weigh all the evidence, including lay and medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

A review of the evidence reveals the following:

In August 2009, the Veteran's doctor submitted a statement stating that she believed the Veteran suffered from stress, depression, memory loss, poor concentration, poor attention, auditory and visual hallucinations, feelings of paranoia, fitful sleep, frequent nightmares, an inability to comprehend his wife's statements, and that his symptoms were progressively worsening. Moreover, the Veteran suffered from periods of memory loss and poor concentration.  Lastly, the examiner believed the Veteran was not able to work, as he was unable to secure and hold gainful employment due to his PTSD.

The Veteran underwent a C&P examination in September 2011 in which the examiner determined the Veteran suffered from occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.

Occupationally, the Veteran explained that he was self-employed as an independent pool builder.  The examiner determined the Veteran suffered from the following symptoms: anxiety, chronic sleep impairment, and difficulty adapting to stressful circumstances, including work or a work-like setting.

In August 2012, the Veteran received another C&P examination in which the examiner determined the Veteran suffered from occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

Socially, the Veteran explained, he attended church and got along well with the other parishioners.  Outside of his church acquaintances, however, the Veteran had has no friends with whom he was able to get together.

Occupationally, the Veteran was not employed.  He spent about two hours a day watching television and two hours a day working on household chores.

In terms of specific symptoms, the Veteran stated that he sometimes experienced hallucinations out of the corner of his eye; experienced military related flashbacks approximately twice a day; suffered from panic attacks about twice per week, and endured suicidal ideation once in the last six months.  Moreover, the examiner determined the Veteran suffered from a depressed mood, anxiety, and chronic sleep impairment.

That same month, the Veteran's doctor submitted a statement saying that he believed the Veteran was unemployable due to his PTSD symptoms.

In June 2016, the Veteran and his wife testified at the hearing, explaining that the Veteran suffered from severe memory loss-not infrequently, the Veteran would forget his destination while driving and continue to drive on for several hours past his supposed destination.  Concerning hallucinations and delusions, the Veteran stated that he saw things out of the corner of his eyes, like a shadow coming out at him.  When he experienced this while driving, it caused him to jerk the steering wheel and duck. Concerning hygiene, several times a month the Veteran remained in an unshowered, unkempt state.

In terms of mood, the Veteran stated he suffered from depressed moods in which he was unable to talk to anybody or hear anything, as his mind would return to Desert Storm.  Because of that, his family and friends had dropped away and would call instead of visiting.  At social events, the Veteran stated he remained out-of-the-way in a corner.

The Veteran's wife stated that the Veteran's primary occupation was to sit around and pick at his hands while his mind was elsewhere engaged.  If she would attempt to ask him a question, it would take the Veteran approximately five minutes to answer, but it would seem to the Veteran as if he had just answered immediately.

Occupationally, the Veteran stated he had lost about five jobs in the past eight years due to his non-responses and delayed reactions.

The evidence paints a picture of a Veteran struggling with poor concentration, memory loss, hallucinations, an inability to maintain employment, and social isolation. The Board finds that the lay and medical evidence more nearly approximates mental health symptoms productive of occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking and mood.  See 38 C.F.R. § 4.130.

As discussed in the remand section below, a remand is warranted to determine for a contemporaneous examination to determine if the Veteran's PTSD warrants a rating higher than its just assigned 70 percent.

When considered in its totality, the lay and medical evidence demonstrates that the Veteran suffers from mental health symptoms warranting a 70 percent rating, with deficiencies in most areas. 


ORDER

Entitlement to an evaluation of 70 percent is granted.


REMAND

The Veteran contends that he is entitled to service connection, due to sarin gas exposure or Gulf War Syndrome, for diabetes mellitus, type II, neuropathy of the left hand, carpal tunnel of the right hand, a cataract in the left eye, peripheral vascular disease, to include decreased circulation, left leg shin splints, and a shunt in the left groin, hypertension, chronic headaches, coronary artery disease, and a liver condition, as well as entitlement to a rating in excess of 70 percent for PTSD and entitlement to TDIU.  For the following reasons, the Board finds remands necessary for all claims so that the Veteran may receive initial or contemporaneous C&P examinations for all claims.

Concerning the Veteran's PTSD claim, as elucidated above, the Veteran has not receive a C&P examination since August 2012.  The Veteran and his wife cogently explained at the hearing how his condition has since worsened.  The Veteran is competent to report a worsening of symptoms.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, to warrant a new VA examination, a claimant need only submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation).  In light of the passage of time since the last evaluation in 2012, and due to the Veteran's competent claims that his conditions have worsened, new examinations are in order for the Veteran's service-connected PTSD.

Regarding the Veteran's remaining claims on appeal, the Veteran believes all of the conditions stem from his exposure to sarin gas and or Gulf War Syndrome.  The Veteran's record conclusively establishes that he was exposed to sarin gas during his time in service but has not yet been provided with an examination.  Accordingly, the Veteran must be provided with a chemical gas exposure examination, as well as a Gulf War Syndrome examination.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination to determine the nature and severity of his PTSD.  The examiner is particularly asked to address the Veteran's ability to function occupationally and socially, in regards to the following symptoms: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

2.  Schedule the Veteran for a chemical gas exposure examination in which the examiner is asked to determine the nature and etiology of his diabetes mellitus type two, carpal tunnel syndrome of the right hand, cataracts of the left eye, peripheral vascular disease, hypertension, chronic headaches, coronary artery disease, and a liver condition.  Specifically, the examiner is asked if it is more likely than not (50 percent probability or greater) that the Veteran's listed conditions were caused by the Veteran's documented chemical gas exposure. 

3.  Schedule the Veteran for a Gulf War protocol examination in which the examiner is asked to determine the nature and etiology of the Veteran's diabetes mellitus type two, carpal tunnel syndrome of the right hand, cataracts of the left eye, peripheral vascular disease, hypertension, chronic headaches, coronary artery disease, and a liver condition.  Specifically, the examiner is asked if it is more likely than not (50 percent probability or greater) that the Veteran's listed conditions were caused by the Veteran's service in the Gulf War, or if all of the conditions are linked together or can be attributed to Gulf War Syndrome or to an otherwise unexplained illness. 

3.  Readjudicate all the issues on appeal, including entitlement to a TDIU.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


